Citation Nr: 1451753	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) educational assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) in the amount of $2,123.25 was properly created.



REPRESENTATION

Veteran represented by:  Montana Veterans Affairs Division



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2001 to July 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 VA Regional Office (RO) determination, which terminated the Veteran's educational assistance (apprenticeship) benefits under Chapter 30 of Title 38 of the United States Code, effective September 11, 2010, creating an overpayment in the amount of $2,123.25.  He appeals with respect to the validity of the debt.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An overpayment of $2,123.25 was created when the AOJ, in December 2011, reduced the apprenticeship benefits the Veteran was receiving under Chapter 30, Title 38, United States Code, effective September 11, 2010.  The AOJ indicated that the Veteran's employer had notified VA that his training was terminated on September 11, 2010; based on this notification, a debt was created in his account because he had been paid VA education benefits for October 2010 and December 2010.  The Veteran asserts that his employment (on-the-job training) with the Forest Service as a wildland firefighter did indeed end in September 2010, but that the reason for ending his apprenticeship was so that he could immediately begin another one, with Mountain States Line Constructors, where he worked through October 2010 and during December 2010.  He stated in January 2012 that he completed paperwork to switch his apprenticeship hours from the Forest Service to Mountain States so that he could avoid the current overpayment problem.  

In a May 2012 statement of the case (SOC), the AOJ indicated that there was no record of VA having received the Veteran's request for a change of program or place of training, a training agreement, enrollment certification, or monthly hours he had completed with Mountain States Line Constructors.  He was advised to request a certifying official with Mountain States Line Constructors to submit the required information to VA to review for processing.  In reply, with his substantive appeal in July 2012, the Veteran furnished a statement contending that he did not incur a debt to VA, as well as supporting documentation in the form of an "Apprentice Full Report" from Mountain States Line Constructors, which showed that his training assignments extended from September 13, 2010 to October 25, 2010 and from December 1, 2010 to December 31, 2010.  Also, in a section of the form for VA information, a "VA application date" of September 27, 2010 was noted, along with an address for the AOJ.  

From the statements of the Veteran and the apprenticeship verification form from Mountain States Line Constructors, it appears very likely that the Veteran submitted necessary information to VA regarding a change in his place of training, and that the record does not reflect its receipt.  A January 2013 AOJ letter requested the Veteran to furnish a training agreement, hours trained for each month, and an enrollment certification from Mountain States Line Constructors; there is no indication that he responded.  For due process reasons (as it appears submissions have been lost), the AOJ should obtain the necessary documentation from Mountain States Line Constructors (with authorization from the Veteran as needed).  

The case must be returned to the AOJ for other due process reasons, namely, obtaining written argument from the Veteran's representative (who was appointed as the Veteran's accredited representative in January 2013 but has not had the opportunity to review the record/furnish any statements (e.g., a VA Form 646) on his behalf).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the Veteran and request that he obtain the necessary documentation (training agreement, hours trained for each month, and enrollment certification, etc.) regarding his apprenticeship from September 2010 through December 2010 from Mountain States Line Constructors, so that it may review the documents for processing for the purpose of determining whether the Chapter 30 educational assistance benefits paid for the periods of September 2010, October 2010, and December 2010 were valid or, alternatively, to furnish authorization for Mountain States Line Constructors to release the necessary documentation directly to the AOJ.  

2.  Upon completion of the foregoing, the AOJ should adjudicate the Veteran's claim, determining whether an overpayment of VA educational assistance benefits under 38 U.S.C., Chapter 30 in the amount of $2,123.25, was properly created.  If the decision remains adverse to the Veteran, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The AOJ should ensure that the Veteran's representative is afforded opportunity to review the record and submit a VA Form 646 in support of the Veteran's claim.  The case should then be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

